Per Curiam.
No objection has been made to this instrument, no argument had to show its invalidity, and we cannot perceive that any exists. It is doubtless informal, (a) It begins “ This is to certify” words which are equivalent to those with which deeds poll are usually commenced “■ To all those to whom these presents shall come.” It proceeds to say “ hath given” a good title to the lessors of the plaintiff for their sole property. A deed in the preterperfect tense is good: the word dedi operates as any kind of conveyance. Shep. Touch. 87.
Against a man’s covenant and agreement no title can be supported, and as the defendant is under Abraham, she cannot be in a better situation.
In Roe ex-dim Wilkinson v. Tranmer (b) a. release was adjudged, by the whole court, to operate as a covenant to stand seized; and it was said that courts should go a great way to effectuate the intentions of the party. We therefore think the plaintiffs are entitled to recover. The grantees being alive it is not material to give an opinion as to the nature of the estate to which they are entitled.

а) The estate Was to commence in futuro. See Wallis v. Wallis 4 Mass. Rep. 135—Denn Ex-dem. Ward v. Ward. N. Carolina Cases 28.


 2 Wils. 75.